DETAILED ACTION

This Office action is in response to Applicant’s amendment filed July 27, 2022.  Applicant has amended claims 1, 5, 7, 9-11 and 15-16.  Claims 16-24 remain withdrawn from consideration.  Currently, claims 1-2, 5 and 7-24 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20220426.

The objection of the first line of the specification is withdrawn in view of applicant’s amendments and remarks.

The objection of claims 1, 7, 9, 10 and 11 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 2, 5 and 7-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 2, 7, 9 and 11-15 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Labeque et al, US 2015/0057210, is maintained for the reasons of record.


Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
Applicant argues that Labeque et al, US 2015/0057210, does not teach or suggest in general a unit dose article that contains water-soluble polymers in the dosage portion of the article, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Labeque et al clearly discloses a quick dissolving unit dose article that contains a dispersible film (see abstract and paragraphs 11-17), wherein the dispersible film contains a non-aqueous liquid composition (i.e. dosage portion; see paragraph 18) that contains cationic polymers, such as polysaccharides (see paragraphs 20-35), fatty acids (see paragraphs 48-50), and external structurants, such as polysaccharides, polycarboxylates, polyacrylates, hydrophobically modified ethoxylated urethanes, and hydrophobically modified nonionic polyols (see paragraphs 86-89), per the requirements of the instant invention.

Allowable Subject Matter
Claims 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, Labeque et al, US 2015/0057210, does not teach or suggest in general a unit dose article that contains the specific water-soluble polymers required in instant claims 5, 8 and 10 in the dosage portion of their article.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 11, 2022